Citation Nr: 0829452	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  01-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 13, to April 17, 2001.  

(The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for a disability manifested 
by back pain, a circulatory disability and an abnormal 
bleeding disorder as a result of VA treatment, will be 
addressed in a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and B.D. 

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Medical Center (VAMC) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in September 2003 and 
September 2006.  This case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the September 2003 remand by the Board, the 
VAMC was request copies of medical records from Palmetto 
Baptist Medical Center dated from April 13 through 17, 2001.  
An opinion was then to be obtained from a VA physician 
regarding whether the treatment rendered was for a service 
connected disability, whether it was for a medical emergency, 
and whether VA or other federal facilities were available at 
that time.  These were not accomplished and the case was 
returned in the second remand so that the requested 
development could be conducted.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board notes that the medical records 
from Palmetto were obtained, but the needed medical opinion 
has not been obtained.  As such, the case must, once again, 
be returned to the VAMC.  Id.  It is noted that the veteran 
has been awarded a total rating based on individual 
unemployability that was in effect the time of this 
hospitalization and that an opinion regarding whether he was 
service connected at that time is now moot.  

Accordingly, the case is REMANDED for the following action:

(Please note that this case has been advanced on the Board's 
docket and expedited handling is requested.)

1.  The VAMC should make arrangements to 
have a physician review the record and 
render an opinion regarding whether the 
treatment rendered at Palmetto Baptist 
Medical Center from April 13-17, 2001 was 
at least as likely as not (probability 50 
percent or more) rendered for a medical 
emergency, the nature of which was such 
that delay would have been hazardous to 
life or health and, if so, were VA or 
other Federal facilities feasibly 
available to provide the necessary care 
and service needed by the veteran.  The 
claims folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the VAMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



